This is a suit for damages resulting from a crop of rice, belonging to appellee, being destroyed by overflow caused by the negligent manner in which appellant constructed its intake and canal. The cause was tried by jury and resulted in a verdict and judgment in favor of appellee for $2,526.15.
This is a second appeal of this case, and the petition is the same upon which the cause was tried on the former appeal. In our former decision it was held that the general demurrer was properly overruled and no reason being shown to induce a charge of opinion, the first assignment of error, which complains of the action of the court in overruling the general demurrer, will not be sustained. (Colorado Canal Co. v. Sims, 82 S.W. Rep., 531.)
The special exceptions urged to the petition were practically the same urged on the former trial, and we adhere to our ruling that they were properly overruled. The petition is not uncertain or indefinite in its allegations and the damages are set forth with sufficient clearness to apprise appellant of what it had to meet. It is clearly alleged that 350 sacks of rice were damaged in the sum of $1.25 a sack, that $575 were expended in taking care of and trying to save the crop after it had been overflowed, that 558 sacks of rice valued at $3.25 a sack had been destroyed and that the whole damage amounted to $2,808.50. The statement of damages is clear and easily understood. As to the manner of the destruction of the rice, it was alleged that the rice crop was cut and ready to be threshed, when a small rise occurred in the Colorado *Page 447 
River, and that by reason of the negligent construction of an embankment along an "intake" and canal the water was diverted from its normal course and was not permitted to flow as it had formerly done, and was backed up on the rice land of appellee and his entire crop damaged. This was sufficiently explicit and consequently assignments of error second, third, fourth and fifth can not be sustained.
It was alleged in the petition that the land, which was inundated, was held by appellee under a lease of two years; that it was 65 acres of land about one mile and a half northwest of the town of Bay City in Matagorda County, Texas; that the land belonged to J. W. Daniels, and that appellee's lease was for 1901 and 1902. The land was alleged to be a part of the James Higgins survey of the Bowman and Williams league and the lease introduced in evidence, over appellant's objection, described the land as 100 acres of land off the northeast end of the James Higgins survey on the Smith and Bowman league. Appellee testified that he did not know of any Smith and Bowman league in Matagorda County and that the 100 acres of land was a part of the Bowman and Williams league. He also testified that the sixty-five acres on which the crop was damaged was a part of the hundred acres out of the Higgins tract. The land was clearly identified and there is no merit in the sixth and seventh assignments of error.
Appellant sought to strike out the trial amendment because it was not sufficient to authorize proof of mistake and came too late, the parties having announced ready for trial and part of the testimony having been introduced by appellee. The amendment sufficiently set up the mistake, but if it was error to permit it to be filed after the trial had begun the pleading could not have injured appellant because the uncontroverted evidence showed that appellee was in possession of the land and that his crop of rice was damaged. This was shown independently of the written lease. In fact there was no issue as to appellee being the rightful possessor of the land and the owner of the rice. The manager of the company testified as to the location of appellee's land and admitted that the water backed up on it.
While the evidence was conflicting there was ample testimony to justify the jury in finding that the crop of appellee was damaged by reason of the negligent manner in which appellant had constructed its canal and intake. It made no provision for draining and the water was stopped in its natural course by the dump on the south side of the intake, and by the embankment on the canal, and was thereby turned on the land of appellee and his crop damaged as found by the jury. These conclusions of fact dispose of the tenth, eleventh, twelfth and thirteenth assignments of error.
The court did not err in refusing to instruct the jury that no injury was shown to that part of the rice on 18 acres of land which was hauled off on the day the land was overflowed. The uncontradicted evidence showed that the rice referred to was wet by the overflow and was damaged.
We are of the opinion that the court erred in submitting the question of the reasonableness of the expenditures made in an endeavor to protect the rice crop from the effects of the overflow, for the reason that there was no evidence of the reasonableness of the expenditures. The *Page 448 
evidence on that subject is that of appellee himself and is as follows: "I was compelled to expend money in saving and attempting to save the crop from the effects of the overflow; the 18 acres down in the southwest corner I hauled out on the day of the overflow, having about 25 wagons and 50 men; I spent $125 in hauling that rice out and drying it up and getting it in shape; then I had several men with spades watching the leeves to keep them from breaking for several days. I saved two other little short cuts; as soon as the water went down I cut the levee and shocked the rice and tried to save it drying it out and shocking it again; sometimes the mud settled in stub and we cut the tops off with knives and broadaxes; I worked from then until Christmas with a foreman and from one to three teams and several men, and that is the way I spent the other three or four hundred dollars. I paid different prices for this work, whatever I could get it for, to some I paid $2.00 and some more than that. I built levees around the high ground where I put the rice to keep the water out, but do not know how many men I had on the levees; I spent that $575 in saving the rice I got out; this expenditure was caused by the overflow." There is not one word to indicate that the sums paid out by appellee were reasonable sums, and there is nothing from which the inference can be drawn that they were reasonable. This is an error, however, that can be cured by a remittitur of the amount of the expenditures which were shown to be $575.
The court instructed the jury that appellee would be entitled to recover on the damaged rice "the difference between the market value of such rice by the sack and the price that plaintiff received for same. If you believe plaintiff used all reasonable effort and diligence in the sale of said rice, and if you believe that he received the fair market value of the same, in its injured condition." It was equivalent to instructing the jury that the measure of damages was the difference between the market value of the rice in good condition and its market value in its injured condition, although not as clearly expressed as might be desired. The charge is objected to on the grounds that it did not take into consideration the time and place of the sale of the damaged rice, of the diligence used by appellee in disposing of it, of the weather and condition of roads between the farm and Bay City two miles distant. The simple and plain measure of damages in the case was the difference in the market value or if no market value the actual value of the rice in the shocks on the farm immediately before the overflow, and its market value in the shocks on the farm in its damaged condition after the flood, but the parties tried the case upon the theory that a certain number of sacks of rice were destroyed and a certain number injured by the water, and we think the same result may be arrived at by the measure of damages given by the court as by the one above mentioned, although by a more circuitous route.
While the testimony left it somewhat uncertain as to what is meant by a sack of rice, the weights ranging from 180 to 200 pounds, appellee swore that he had 558 sacks of rice destroyed by the water and 350 sacks damaged, and that the rice was worth $2.95 a sack as it stood in the field at the time of the overflow. He stated that was its value after deducting 30 cents a sack, the cost of threshing it, and also stated that the damage to the 350 sacks amounted to $1.25 a sack. He stated, however, *Page 449 
that he got a little over $2.00 a sack for the damaged rice, clearly showing that his estimate of $1,25 a sack for damages was based on an estimate of the gross value of the rice, without considering the cost of threshing. The evidence would sustain a verdict for $2.95 a sack for the 558 sacks of rice destroyed and for 95 cents a sack for the 350 sacks of damaged rice, amounting in the aggregate to $1,978.60. After deducting $575, which appellee swore he had expended in endeavoring to save the crop, from the $2,526.15, found by the jury, there remains only $1,951.15, or $27.45 less than the evidence justified. This shows that the jury took into consideration the cost of threshing the rice although it was not mentioned in the charge in connection with the damaged rice.
The failure of the court to mention the cost of threshing could not have injured appellant in any event, for if the jury took the difference between the gross value of the rice before and after the overflow, or the difference between the net value of the rice before and after the flood, the result would be the same. For instance, if the gross value of the rice was $3.25 a sack and appellee got $2.00 a sack for it, the difference would be $1.25; if the net value before the overflow was $2.95 a sack, and the net sum realized for it, as damaged, was $2.00 less 30 cents or $1.70, the difference would be $1.25 a sack. Of course appellant got the 30 cents per sack back in the gross sum of $2.00 and in calculating his actual loss the $2.00 must be deducted from the net value, $2.95 a sack.
The measure of damages given by the court as to the rice that was destroyed was its market value at the time and place of its destruction less the cost of threshing and sacking, and that was the proper measure of damages. The value at the time and place was fixed by the evidence.
The evidence of appellee as to a sack of rice being worth forty cents more than a barrel of rice and that a barrel of rice was worth $3.25, did not injure appellant. Appellee fixed his damages at $2.95 a sack and the jury found for a less amount than that sum.
There is no merit in the nineteenth assignment of error. If appellant desired a charge to the effect that appellee should not recover for undamaged rice he should have asked it. The court, however, permitted a verdict only on destroyed or damaged rice.
The verdict was as follows: "We, the jury, find for the plaintiff J. M. Sims, damages to the amount of $2,526.15, two thousand five hundred and twenty-six and fifteen cents." The verdict is sufficient to support the judgment. It is clear that the verdict was for appellee whether his name was spelled correctly or not. He was identified as "plaintiff" and there could be no doubt that the verdict was for $2,526.15.
Appellee swore that he only got $3.05 a sack for some of the uninjured rice he afterwards sold, but he also testified that the rice was worth $3.25 a sack at the time it was damaged and destroyed. That was the value to control and not the value afterwards. The other assignments of error are disposed of by our conclusions of fact.
If appellee will in fifteen days remit the sum of $575, the judgment will be affirmed for the remainder, otherwise, it will be reversed and the cause remanded.
Conditionally Affirmed.
Writ of error refused. *Page 450